Citation Nr: 0623551	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a separate schedular disability evaluations 
for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1996.  He also had nine years, seven months, and 
sixteen days of other military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO), located in St. Paul, Minnesota.  


FINDINGS OF FACT

The veteran's bilateral tinnitus has been assigned a 10 
percent schedular evaluation, which is the maximum schedular 
evaluation authorized by law.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The US Court 
of Appeals for Veterans Claims has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

The veteran has not expressed disagreement with the 10 
percent schedular evaluation that has been assigned for his 
tinnitus disorder.  Instead, the veteran has requested that 
he be given separate 10 percent disability evaluations for 
tinnitus of the left ear and tinnitus of the right ear.  The 
RO has denied the veteran's request, and he has appealed to 
the Board for review.  

The veteran's tinnitus is evaluated pursuant to Diagnostic 
Code 6260, which was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  The 
Board notes that prior to June 13, 2003, a separate 
evaluation for tinnitus could have been combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supported the 
evaluation under one of those diagnostic codes.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only - they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus 
even where the sound has been perceived in both ears.  In 
other words, VA's comments were explained or clarified the 
Department's intent in providing a single 10 percent 
disability evaluation under Diagnostic Code 6260.  In fact, 
when the change was proposed, it was specifically stated that 
no substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002).  

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  It is noted that the VA's 
Office of General Counsel issued VAOPGCPREC 2-2003 that 
opined that only a single 10 percent disability for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head is authorized and that separate 
ratings may not been assigned pursuant to Diagnostic Code 
6260.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
be ultimately overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum schedular rating available 
under Diagnostic Code 6260, regardless of whether the 
tinnitus is perceived as unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to and after 
June 2003 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim is denied.  




ORDER

Entitlement to a separate schedular disability evaluations 
for bilateral tinnitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


